FOURTH DIVISION
                           DILLARD, C. J.,
                  ELLINGTON, P. J. and McFADDEN, P. J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   August 30, 2017




In the Court of Appeals of Georgia
 A15A1423. BURDETTE v. CHANDLER TELECOM, LLC et al.

      DILLARD, Chief Judge.

      In Chandler Telecom, LLC v. Burdette, 300 Ga. 626 (797 SE2d 93) (2017), the

Supreme Court of Georgia reversed our previous decision in Burdette v. Chandler

Telecom, LLC, 335 Ga. App. 190 (779 SE2d 75) (2015), and remanded the case to

this Court with direction that we remand it to the trial court for further proceedings

not inconsistent with our Supreme Court’s opinion. Accordingly, we adopt the

judgment of the Supreme Court of Georgia as our own, vacate the trial court’s

decision, and remand the case for further proceedings consistent with the opinion of

our Supreme Court.

      Judgment reversed and case remanded with direction. Ellington, and

McFadden, P. JJ., concur.